DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-13 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 3-13 have not been further treated on the merits.Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder, “assembly” in the present application, that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: the “solution delivery assembly” operable to deliver the flow of solution to the dispensing tube and the “cover assembly” that urges the contact surface of the applicator against the outward facing surface of the belt in claims 1-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 states that the cover assembly “urges the contact surface of the applicator against the outward facing surface of the belt”. However, it spears from the drawings and paragraphs 0029 and 0032 that it is the mounting brackets that urge the contact surface of the roller against the outward facing surface of the belt. This discrepancy between the specification and the claims renders the scope of the claims impossible to ascertain. Furthermore, while paragraph 0039 of the specification states that the cover assembly urges the applicator, and hence the contact surface, against the belt, it provides no description of how the cover could be capable of urging the applicator. As such, paragraph 0039 does not resolve the discrepancy between the specification and the claims as it does not provide enablement of the cover assembly urging the contact surface against the belt.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102a1 as being anticipated by Yoo (US 10,266,348).
 	Yoo shows an apparatus that could be used for automated application of a disinfectant steam solution onto a retail checkout conveyor belt moving in a circular loop and having a width and an outward facing surface upon which retail items are conveyed and a belt end where the belt recedes into a housing around a roller. The apparatus includes an elongate applicator 110 with ends aligned with the lateral sides of the conveyor belt and a contact surface 130 or 140 arranged between the ends. The applicator defining an internal elongate cavity extending between the ends so that the applicator spans the width of the belt. Mounting brackets 310/320 cooperate with each end of the applicator to removably secure each end to the housing near the belt end in a manner that the applicator spans the width of the belt and the contact surface is in contact with the outward facing surface of the belt. A dispensing tube 153 is received within the elongate cavity. The dispensing tube has openings 153a along its length to evenly distribute a flow of steam solution to the cavity of the applicator adjacent the contact surface. A solution delivery assembly 150 operates to deliver the flow of solution to the dispensing tube. A cover assembly formed by the upper plates of the applicator 110 support the contact surface 130 or 140 so that it may be said to urge the contact surface of the applicator against the outward facing surface of the belt. The plates of the cover assembly conform to the dimensions of the applicator. As can be seen in figure 4 and as is clear from the written description describing the applicator 110 as forming a steam chamber, the cover covers non-belt contacting surfaces of the applicator. As can also be seen in figure 4, the applicator has an element width and an element height and the element width is at least twice the element height to provide a low profile to the applicator. As described above, Yoo shows all the structure required by claims 1-3. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Barragan (US 9,096,391) in view of Yoo.
 	Barragan shows an apparatus that is used for automated application of a disinfectant steam solution onto a retail checkout conveyor belt 20 moving in a circular loop and having a width and an outward facing surface upon which retail items are conveyed and a belt end where the belt recedes into a housing around a roller. The apparatus includes an elongate applicator 30/40/50 with ends aligned with the lateral sides of the conveyor belt and a contact surface 50 arranged between the ends. The applicator defining an internal elongate cavity extending between the ends so that the applicator spans the width of the belt. A dispensing tube 40 is received within the elongate cavity. The dispensing tube has openings 44 along its length to evenly distribute a flow of steam solution to the cavity of the applicator adjacent the contact surface. A solution delivery assembly 60 operates to deliver the flow of solution to the dispensing tube. The solution delivery assembly includes a fluid conduit 82, a pump 100 operationally coupled to the conduit, and a solution source 80. The pump provides flow of solution from the solution source to the dispensing tube when the conveyor belt is moving. A cover assembly 30 with cover plates that conform the to the dimensions of the applicator is provided to cover the non-belt contacting surfaces of the applicator. As described above, Barragan shown generally all the structure required by the claims except for the mounting brackets that cooperate with each end of the applicator to removably secure each end to the housing near the belt end in a manner that the applicator spans the width of the belt and the contact surface is in contact with the outward facing surface of the belt.
	Barragan mentions that the cover is removably attached to the top of the conveyor but does not discuss any specific mounting assembly. Yoo teaches that brackets 310/320 may be used to mount the ends of a conveyor belt cleaning apparatus to a conveyor applicator to removably secure each end to the housing near the belt end in a manner that the applicator spans the width of the belt and the contact surface is in contact with the outward facing surface of the belt. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide such mounting brackets on the ends of the applicator of Barragan. When this is done, the resulting apparatus would have all the structure required by claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A DEUBLE/Primary Examiner, Art Unit 3651